Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered April 6, 1994, convicting her of kidnapping in the first degree (three counts), sodomy in the first degree (six counts), sexual abuse in the first degree (three counts), criminal use of a firearm in the first degree, and criminal possession of a weapon in the fourth degree (four counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court erred in denying that branch of her omnibus motion which was to suppress physical evidence is without merit (see, People v Breach, 231 AD2d 644).
The trial court did not improvidently exercise its discretion in denying the defendant’s request for substitution of counsel. The defendant’s disagreements with defense counsel amounted to little more than a dispute over trial tactics and strategy, including a successful motion, made over her objection, to sever her trial from the codefendant’s (see, People v Sides, 75 NY2d 822, 824; People v Gaines, 212 AD2d 727; see also, People v Petrovich, 87 NY2d 961, 963).
The defendant’s contention that she was denied the effective assistance of counsel is without merit. We conclude that defense counsel, who pursued a coherent and consistent defense from his opening statements through summation, and effectively cross-examined the complaining witnesses, provided meaningful representation (see, People v Baldi, 54 NY2d 137, 146; People v Benn, 68 NY2d 941; People v Badia, 159 AD2d 577).
*380The defendant’s remaining contentions are without merit. Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.